Order entered December 18, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00594-CR

                             JOSE ANGEL JASSO JR., Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 203rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F09-72432-P

                                            ORDER
       The Court ORDERS court reporter Debi Harris to file, within FIFTEEN DAYS of the

date of this order, a supplemental record containing State’s Exhibit no. 5, a DVD.

       The record before the Court does not contain the trial court’s certification of appellant’s

right to appeal, which is required in every criminal case in which a defendant appeals.        See

TEX. R. APP. P. 25.2(a), (d); Cortez v. State, 2013 WL 5220904 (Tex. Crim. App. Sept. 18,

2013). Accordingly, we ORDER the trial court to file, within FIFTEEN DAYS of the date of

this order, a certification of appellant’s right to appeal that accurately reflects the trial court

proceedings.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Teresa Hawthorne, Presiding Judge, 203rd Judicial District Court; Debi Harris,
Auxiliary Court Reporter; and to counsel for all parties.


                                                     /s/    DAVID EVANS
                                                            JUSTICE